Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
The combination of references is maintained although applicant’s arguments that heated methanol 17 from the heater 30 does not flow through line 33 and the output of the heat transfer appendages 46 does not flow through line 33 have been considered. These arguments are considered unpersuasive. Taking a system like the one taught in Brantley (US 2007/0292729) that has different components, such as the fuel processor (15) comprising a heater (30) with burner chambers (105a-d), a monolithic structure (100), an air chamber (156), and a dewar/regenerator (150/36) shows that when taking the broadest reasonable interpretation of the claims, the rejection is maintained. Furthermore, it is to be understood that the efficient use of heat generated in the combustion chamber can take different shapes of various channels and structures to form the heating medium path to heat the regenerator.
To clarify the Examiner’s position the following further explanation is added as shown in Annotated Fig. 2b with regards to a heating medium path that heats the regenerator, wherein through the heating medium path, a heat medium heated through heat exchange with the combustion exhaust flows. Annotated Fig. 2b below, Para. [0075], The heater (30) employs catalytic combustion to generate heat; Para. [0076], The heater (30) comprises four burner chambers (105a-d); Para. [0054], the regenerator (36) is also referred to herein as a ‘dewar’ . 

    PNG
    media_image1.png
    484
    801
    media_image1.png
    Greyscale

The text of those section of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0141425 to Katayama et al. (hereinafter “Katayama), and further in view of US 2007/0292729 to Brantley et al. (hereinafter “Brantley”).
With regards to claim 1, Katayama teaches a fuel cell system (Abstract, The present invention is to provide a redox type fuel cell that is able to quickly regenerate a mediator.) comprising: a fuel cell that has a cathode and an anode and generates electricity by reducing a mediator at the cathode (Para. [0009], The redox type fuel cell of the present invention is a redox type fuel cell wherein a mediator circulation path is disposed between a cathode electrode and a regenerator, and a mediator reduced at the cathode electrode is oxidized with the regenerator and supplied to the cathode electrode again; Para. [0018], The first half reaction is as follows: in the first chamber, the mediator-containing solution is brought into contact with the electrode connected to the positive electrode of the power source to turn on electricity, thereby removing electrons through the electrode from the mediator and oxidizing the mediator.); a regenerator that oxidizes, with an oxidant, the mediator reduced by the cathode (Para. [0009], … a gas supplier configured to supply an oxygen-containing gas into the oxygen reduction reaction medium solution in the second chamber; and wherein, by turning on electricity using the power source, the reduced mediator contained in the mediator-containing solution can be oxidized in the first chamber…). 
Katayama fails to disclose, a reformer; a combustor that heats the reformer; a heating medium path that heats the regenerator; and wherein through the heating medium path, combustion exhaust discharged from the combustor or a heat medium heated through heat exchange with the combustion exhaust flows.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Katayama with the teaching of Brantley in order to include a fuel processor containing a combustor to heat a reformer, have a path to heat the regenerator, and the path being heated through a heat exchanger from the exhaust of the heater (combustor) in Katayama’s fuel cell system to facilitate the production of hydrogen fuel within the fuel cell system.
The motivation would have been to improve thermal efficiency and improve thermal management of the fuel cell system (Para. [0079]).
With regards to claim 4, Katayama teaches further comprising: an oxidant feed path that is connected to the regenerator, wherein the oxidant to be supplied to the regenerator flows through the oxidant feed path (Para. [0024], … and a gas supplier 13 configured to supply the oxygen-containing gas into the oxygen reduction reaction medium solution in the second chamber); and a heat exchanger that exchanges heat between the combustion exhaust and the oxidant to be supplied to the regenerator (Para. [0074], … the mediator regeneration reaction can be promoted by heating. Therefore, the regenerator can be combined with a heat exchanger or heater and controlled so that the electrochemical reaction can be carried out at a temperature with the highest energy efficiency.).

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama as applied to claim 1 above, and further in view of PCT Application No. WO 2010/128333 to Ward et al. (hereinafter “Ward”).
claim 2, Katayama fails to teach wherein the heating medium path covers at least part of the regenerator.
However, Ward is in the field of a redox fuel cell (Abstract) and teaches wherein the heating medium path covers at least part of the regenerator (Pg. 11, Lns. 15-18, The fuel cell of the invention when used in a chp application will typically be provided with heat transfer means associated with the regeneration zone for transferring heat from the regeneration zone to an external target such as a domestic or commercial boiler for example.). This configuration allows transfer of the heat from the heating medium path to the regenerator to facilitate efficient hydrogen production within the fuel cell system (Pg. 22, Lns. 16-18, The fuel cell of the invention may comprise a reformer configured to convert available fuel precursor such as LPG, LNG, gasoline or low molecular weight alcohols into a fuel gas (e.g. hydrogen) through a steam reforming reaction.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Katayama with the teaching of Ward to have the heating medium path utilized as a heat exchanger at the regenerator to transfer the heat from the heating medium path to the regenerator to facilitate efficient hydrogen production within the fuel cell system. 
With regards to claim 3, Katayama fails to teach further comprising a component that is interposed between the heating medium path and the regenerator and transfers heat of the combustion exhaust or heat medium in the heating medium path to the regenerator.
However, Ward is in the field of a redox fuel cell (Abstract) and teaches further comprising a component that is interposed between the heating medium path and the regenerator and transfers heat of the combustion exhaust or heat medium in the heating medium path to the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Katayama with the teaching of Ward to have a component interposed between the heating medium path and the regenerator of Katayama’s system to more accurately control the amount of heat transferred to the regenerator.
The motivation would have been to efficiently and precisely transfer heat from the heating medium path to the regenerator to facilitate efficient hydrogen production within the fuel cell system.
With regards to claim 5, Katayama fails to teach wherein the heat exchanger heats the oxidant to be supplied to the regenerator with the combustion exhaust that has yet to heat the regenerator.
However, Ward is in the field of a redox fuel cell (Abstract) and teaches wherein the heat exchanger heats the oxidant to be supplied to the regenerator with the combustion exhaust that has yet to heat the regenerator (Pg. 6 Lns. 9-15, In some embodiments of the invention it may be desirable to cool the catholyte between the cathode chambers and the regeneration zone, for 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Katayama with the teaching of Ward to include wherein the heat exchanger of Katayama’s system heats the oxidant to be supplied to the regenerator with the combustion exhaust that has yet to heat the regenerator to improve regeneration.
Furthermore, there are only two possible configurations to heat the oxidant (1) before the regenerator or (2) after the oxidant enters the regenerator. As such, there are only a finite number of options for the configuration of where to heat the oxidant in relation to the regenerator, one of ordinary skill in the art would have had a reasonable expectation of success by selecting from this finite list of options, and thus it would have been obvious to try heating the oxidant before and after the regenerator. The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. 
With regards to claim 6, Katayama fails to teach wherein the heat exchanger heats the oxidant to be supplied to the regenerator with the combustion exhaust that has already heated the regenerator.
However, Ward is in the field of a redox fuel cell (Abstract) and teaches wherein the heat exchanger heats the oxidant to be supplied to the regenerator with the combustion exhaust that has already heated the regenerator (Pg. 13, Lns, 21-24, Further heat is extracted by the regenerator and by an optional heat exchanger located in the liquid flow after the regenerator. This may be a more convenient route for the overall heat extraction from the unit, or may favour the regeneration reaction.). Heating the oxidant improves regeneration (Pg. 10, Lns. 8-10, That is to say the temperature of the regeneration zone during operation of the fuel cell of the invention is higher than the operating temperature of the cell itself; Pg. 6, Lns. 6-9, Generally, maintaining a relatively low inventory of catholyte solution in the regeneration zone allows the operator of the cell to maintain the regeneration zone at a higher temperature than the catholyte region, and then to use the heat generated in the regeneration zone for a useful purpose.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Katayama with the teaching of Ward to include wherein the heat exchanger heats the oxidant to be supplied to the regenerator with the combustion exhaust that has already heated the regenerator to improve regeneration. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/426,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 1 and the reference claim 1 disclose a fuel cell system comprising: 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/426,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 3 and the reference claim 2 disclose a component, like a heat exchanger, that transfers heat from the combustion exhaust to the regenerator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PCT Application No. WO 2018/099993 to Yaguchi et al. (hereinafter Yaguchi) discloses a fuel cell system having fuel cells that have an anode, a cathode with corresponding feed lines. Additionally, the fuel cell system has a reformer and a combustion apparatus. Furthermore, a first heat exchanger is arranged at the cathode feed line and a second heat exchanger is arranged in the anode feed line and a burners exhaust is configured to exchange heat with the anode feed line.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723